NO. 07-03-0092-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   JULY 14, 2003
                          ______________________________

                             DAMON SCOTT SHRAUNER,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

                  NO. 98,683-2; HON. WILLIAM C. DODSON, PRESIDING
                          _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

      Appellant Damon Scott Shrauner, by and through his attorney, has filed a motion

to dismiss this appeal because he no longer desires to prosecute it. The cause was

previously abated; we now reinstate it. Without passing on the merits of the case, we grant

the motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.


                                                 Brian Quinn
Do not publish.                                    Justice